DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Throughout the claims, the applicant discloses “its” or “this”.  Applicant needs to explicitly state which limitations the terms are referring toward.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet and outlet and protective grills must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 11, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masa JPH10205989.

With respect to claim 1, Masa discloses an anti-rotation device (11) for suspending a load (M) under a machine (crane) for lifting and moving this load (M), comprising 
a sling system (20) provided with an element (22) for fastening to the lifting and moving machine (M), 
further comprising a spreader beam (35 of Figure 14), having a main longitudinal axis (long axis of 35) and a yaw rotation transverse axis (rotational vertical axis), comprising: 
- a system (15) for upper fastening to the sling system (20), designed in order to allow it to be suspended in a substantially horizontal arrangement of its main longitudinal axis and free about its yaw rotation transverse axis under the lifting and moving machine (M) using the sling system (20), 
- a system (16) for lower fastening to the load (M), designed in order to allow driving of the load (M) by the spreader beam (35) around its yaw rotation transverse axis, and 
wherein the spreader beam (35) comprises propulsion means (12, 13) disposed in such a way as to engage its rotation on command, selectively in one direction or in the other, about its yaw rotation transverse axis when it is suspended from the lifting and moving machine (M) via the sling system (20).

2. (Original) The suspension anti-rotation device (14) according to claim 1, wherein the spreader beam (35) is designed in three portions (multiple portions as shown in Figure 14) extending longitudinally: - a central portion (35) comprising means (electrical elements to power 12 and 13) for supplying electric energy to the propulsion means (12, 13) , and - two lateral portions (77), retractable against the central portion (35), comprising elements (12, 13) for propulsion via yaw rotation electrically connected to the power supply means of the central portion (35).

3. (Previously Presented) The suspension anti-rotation device according to claim 1, wherein the propulsion means (12, 13) comprise a system of motorized propellers (propellers of 12, 13) disposed at the longitudinal ends of the spreader beam (35).

5. (Currently Amended) The suspension anti-rotation device according to claim 4, wherein each propeller (12, 13) of the propulsion means is disposed in a substantially cylindrical fairing duct (12, 13 has cylindrical portion) around an axis orthogonal to the main longitudinal axis (axis is perpendicular to both main and rotational axes) and to the yaw rotation transverse axis of the spreader beam (35).

6. (Original) The suspension anti-rotation device according to claim 5, wherein a protective grill (grills as shown in Figure 14 for 12, 13 and 79) is disposed at the inlet and at the outlet of each fairing duct (12, 13).

8. (Previously Presented) The suspension anti-rotation device  according to claim 1, wherein a main sling (one of 20) of the sling system (20), intended to carry the yaw rotation transverse axis of the spreader beam (35), comprises a swivel (element connected to cable of crane between 22 and the crane cable) for connection, to the lifting and moving machine or to the spreader beam, at one of its ends.

9. (Previously Presented) A method for lifting and moving a load (M) using a suspension anti-rotation device (11) according to claim 1, comprising the following steps: 
- fastening (via 15) of the sling system (20) of the suspension anti-rotation device (11) to the lifting and moving machine (crane), 
- fastening (fastening opposite of 16 and element 16) of the suspension anti-rotation device to the load (M), - elevation and movement of the load towards a zone of deposition using the lifting and moving machine, and 
- during the step of elevation and of movement of the load, control (via 31) of the propulsion means (12, 13) of the spreader beam (34, 35) in such a way as to maintain it in a defined setting direction about the yaw rotation transverse axis with respect to a reference frame (connection element of 22 connecting to crane) linked either to the lifting and moving machine or to the ground.

11. (Previously Presented) The suspension anti-rotation device according to claim 2, wherein the propulsion means (12, 13) comprise a system of motorized propellers (propellers of 12 and 13) disposed at the longitudinal ends of the spreader beam (35).

17. (Previously Presented) The suspension anti-rotation device according to claim 2, wherein a main sling (one of 20) of the sling system (20), intended to carry the yaw rotation transverse axis of the spreader beam (35), comprises a swivel (element connected to cable of crane between 22 and the crane cable) for connection, to the lifting and moving machine or to the spreader beam, at one of its ends.

18. (Previously Presented) The suspension anti-rotation device according to claim 3, wherein a main sling (one of 20) of the sling system (20), intended to carry the yaw rotation transverse axis of the spreader beam (35), comprises a swivel (element connected to cable of crane between 22 and the crane cable) for connection, to the lifting and moving machine or to the spreader beam, at one of its ends.

19. (Previously Presented) The suspension anti-rotation device according to claim 4, wherein a main sling (one of 20) of the sling system (20), intended to carry the yaw rotation transverse axis of the spreader beam (35), comprises a swivel (element connected to cable of crane between 22 and the crane cable) for connection, to the lifting and moving machine or to the spreader beam, at one of its ends.

20. (Previously Presented) The suspension anti-rotation device according to claim 5, wherein a main sling (one of 20) of the sling system (20), intended to carry the yaw rotation transverse axis of the spreader beam (35), comprises a swivel (element connected to cable of crane between 22 and the crane cable) for connection, to the lifting and moving machine or to the spreader beam, at one of its ends.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masa JPH10205989.

4. (Original) The suspension anti-rotation device according to claim 3, wherein: 
- a first propeller (12) of the propulsion means, disposed at a first end (one end of 35) of the spreader beam (35), can be activated according to a first rotation (can be activated in a first direction), allowing a rotation of the spreader beam (35) in a first direction of yaw rotation, and 
a second propeller (13) of the propulsion means, disposed at a second end of the spreader beam (20), can be activated according to a second rotation (can be activated in a first direction), allowing a rotation of the spreader beam (35) in a second direction of yaw rotation opposite to the first direction.

Masa does not disclose the first and second propellers rotating between 4000-6000 RPM.

However, it is known in the art to have the propellers rotation between 4000-6000 RPM.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention of Masa with the RPM range of 4000-6000, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art for the purpose of efficiently rotating the load.

10. (Original) The method for lifting and moving a load (12) according to claim 9, wherein the load (12) is a section of pylon for lines for transporting electricity by cable and the lifting and moving machine (10) is a helicopter carrying the sling system (16A, 16B, 16C).

However, It would have been obvious to one having ordinary skill in the art to have the load be a section of pylon lines of electrical cable, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice wherein the operator can hoist any load at their discretion.

Furthermore, the Examiner takes Official Notice it was known in the propulsion hoisting art to have the lifting element to be a helicopter.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Masa with such teachings for the purpose of allowing the load to be more mobile and easier to maneuver and 


Claim(s) 7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masa JPH10205989 in view of Sikora US Pub. 2019/0241267.

With respect to claims 7, 12-16, Masa discloses the suspension anti-rotation device according to claim 1-6, except wherein the spreader beam is provided with a visual indicator with at least three different visual states indicating an operating state of a yaw angular control of the spreader beam (20) out of at least three possible different operational states: - a state in which the yaw angular control of the spreader beam (20) is not activated, - a state in which the yaw angular control of the spreader beam (20) is activated but waiting for an angular control setting, and - a state in which the yaw angular control of the spreader beam (20) is activated and subject to a received angular setting.

However, Sikora discloses wherein the spreader beam (110) is provided with a visual indicator (2100, 1550) with at least three different visual states indicating an operating state (para. 0124) of a yaw angular control of the spreader beam (110) out of at least three possible different operational states: 
- a state in which the yaw angular control of the spreader beam is not activated (when system is turned off, the screen is off displaying a not activated state), 
- a state in which the yaw angular control of the spreader beam is activated but waiting for an angular control setting (when the screen is first loaded before spreader beam is operated), and 
- a state in which the yaw angular control of the spreader beam is activated and subject to a received angular setting (screen display during operation).     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Masa with the visual indicator of Sikora for the purpose of better monitoring the load and the anti-rotation device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654